Title: To George Washington from Benjamin Tallmadge, 31 March 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield March 31st 1783
                        
                        I had the honor to write Your Excellency on the 29th inst. on which day I crossed to Long Island as then
                            proposed, from whence I have just returned. From every Enquiry & a variety of Information, it appears to be
                            reduced to a Certainty that a General Peace has been concluded on in Europe, an authenticated account of which great
                            Event, I hope Your Excellency has recd before this Time.
                        I saw several of my old Correspondents from New York, who inform that altho’ official Information respecting a
                            Peace had not then reached N.Y. yet preparations were making for the Garrison to be ready to leave that place—They inform
                            that a considerable Number of the Loyalists are about setting off for Nova Scotia; that the foreign Troops are preparing
                            to embark as they are to sail first if there should not be Transports enough to remove the whole, & in that Case
                            the British Troops will move on to Staten Island. They are in expectation of Transprts from Europe, as they have only
                            about eighty for that service at New York.
                        From the present auspicious appearance of our public Affairs, & from a persuasion that the American
                            Troops will soon be in possession of New York, I have to request that Your Excellency would be pleased to suffer me, with
                            my Detachment to be among the first who may go into the City. I have many reasons for making this early request but the
                            principal argument which I would offer, & which I am convinced will have due weight in Your Excellency’s breast,
                            is that particular attention may be paid to certain Characters in New York, who have served us very essentially, &
                            who may otherwise be treated amiss—It is a favor which they will by all means expect, & some of them will not wish
                            to have the nature of thier services divulged.
                        Particular business obliges me to go this day to Litchfield, where I purpose to tarry for ten Days, and to
                            which place I shall thank Your Excellency to direct any Commands within that Time—I have the honor to be, with the most
                            perfect Rigour, Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    